DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, 16-18, 20-23, drawn to a device, classified in A61B2017/00358.
II. Claims 12-15, 19, 24-26, drawn to a method, classified in A61B2017/00778.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the device of invention I can be used in a method comprising an elongate body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention. The consideration of the structure entity of the elongate body with respect to the control wire can allow for one prior art applicable to the device of invention I but not necessary to the method of invention II. Further there will be a search burden with respect to the classification difference between the method and device.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: Figure 67a-c
Species B: Figure 68a
Species C: Figure 69a-d
Species D: Figure 70a-c
Species E: Figure 71a-b
Species F: Figure 73a-b
The species are independent or distinct because each species has specific different structure that will engage the clot. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Celeste Walker on 10/25/2022 a provisional election was made with traverse to prosecute the invention of Invention I, Species B, claims 20-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-19, 24-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,371,963 to Nishtala.
As to claim 20, Nishtala discloses an aspiration catheter (col. 5 ll. 30-35 the catheter can be used for aspiration), comprising an elongate body (105, col. 2 ll. 40-47), a control wire (108) in a lumen of the elongate body, the control wire comprising a proximal shaft (108), a distal tip comprising one or more proximally angled barbs (139 in figure 5, col. 4 ll. 40-50 or 170, figure 12) configured to anchor into a clot (col. 4 ll. 40-50 or col. 6 ll. 60-65). Multiple embodiments of the stabilization wire can be used that will be able to read on the claim limitations of record with respect to the proximally angled barbs that can anchor in a clot
As to claim 21, Nishtala discloses the control wire is configured such that the one or more proximally angled barbs pulls the clot proximally into the aspiration catheter as the clot is aspirated in a proximal direction through the aspiration catheter (figure 11, col. 4 ll. 40-50 or col. 6 ll. 60-65, the control wire is capable of pulling the tissue site into the catheter as the clot is aspirated since the site is capable of being pulled into an integral hood of the catheter).
As to claim 22, Nishtala disclose the control wire is configured such that there is a proximal distance between the distal tip of the control wire and a distal end of the aspiration catheter (figure 5).
Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2011/000071432 to Carrillo.
As to claim 20, Carrillo discloses an aspiration catheter (paragraph 3, title “fine needle aspiration device”), comprising an elongate body (106, 102, figure 1), a control wire (108) in a lumen of the elongate body, the control wire comprising a proximal shaft (proximal portion of 120, paragraph 14), a distal tip comprising one or more proximally angled barbs (132) configured to anchor into a clot (paragraph 16).
As to claim 21, Carrillo discloses the control wire is configured such that the one or more proximally angled barbs pulls the clot proximally into the aspiration catheter as the clot is aspirated in a proximal direction through the aspiration catheter (paragraph 18).
As to claim 22, Carrillo disclose the control wire is configured such that there is a proximal distance between the distal tip of the control wire and a distal end of the aspiration catheter (figure 1,3).
As to claim 23, Carrillo discloses the distal tip of the control wire comprises a sharp tip (116, figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 6,371,963 to Nishtala in view of U.S. Patent 4,592,356 to Gutierrez.
As to claim 23, Nishtala discloses the distal tip of the control wire comprises a sharp tip (figure 5, col. 4 ll. 34-50, the barb punctures the tissue so the distal tip would have a sharp tip in order to puncture).
	If, however, it would not be known that the tip of the control wire can comprise a sharp tip, Gutierrez teaches a similar device (localizing needle, abstract) having a control wire with proximally angled barbs (10) and a sharp tip (11, figure 1) for the purpose of being able to firmly anchor the device into the tissue (col. 1 ll. 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the distal tip of the control wire of Nishtala have a sharp tip as taught by Gutierrez in order for allowing the device to firmly anchor into the tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2005/0119668 to Teague discloses a similar device readable on and/or capable of rendering obvious the claims of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771